Citation Nr: 1455208	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  05-04 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ear hearing loss disability.  

2.  Entitlement to an increased rating for a skin disability.

3.  Entitlement to an increased initial rating for tinnitus.

4.  Entitlement to an increased initial rating for right ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 
INTRODUCTION

The Veteran had active military service from April 1975 to April 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 


REMAND

In various substantive appeals, the Veteran requested that he be provided a videoconference hearing before a member of the Board.  The Veteran was scheduled for the requested hearing in August 2014, but canceled the scheduled hearing and instead requested an in-person hearing before a member of the Board.  Additional statements from the Veteran's representative were also received indicating that the Veteran wanted to cancel the hearing request altogether.  In November 2014, the Board sent the Veteran a letter asking that he clarify whether he wanted a videoconference hearing or in-person hearing before a member of the Board, or whether he would like to cancel the hearing request and have his case decided based on the evidence of record.  

In a response received in December 2014, the Veteran indicated that he wanted to be scheduled for a videoconference hearing before a member of the Board.  Because videoconference hearings before the Board are scheduled by the RO, a remand is required.  38 C.F.R. § 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board.  Notify the Veteran and representative of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

